DETAILED ACTION
Allowable Subject Matter
Claims 1-7, 9, 11, 14, 16, 17, 20, 22, 23 and 26-30 are allowed.
The following is an Examiner's statement of reasons for allowance:
Regarding claim 1, none of the prior art teaches, suggests, alone or in combination, a semiconductor device comprising a silicon and fluorine containing barrier layer that has a silicon content in a range from about 5% to about 20%, where the silicon and fluorine containing barrier layer is a metal layer with silicon dopants and fluorine dopants, and wherein the silicon and fluorine containing barrier layer has a thickness in a range from about 20 angstroms to about 50 angstroms and where the metal nitride layer is in direct contact with the metal oxide layer, and the silicon and fluorine containing barrier layer is in direct contact with the second metal layer, where the second metal layer is an N-type work function metal layer along with the other limitations of claim 1. 
Regarding claim 9, none of the prior art teaches, suggests, alone or in combination, a semiconductor device comprising a silicon containing metal nucleation layer is a metal layer with silicon dopants and fluorine dopants and has a silicon content in a range from about 5% to about 20% and where the silicon containing metal nucleation layer has a thickness in a range from about 20 angstroms to about 50 angstroms and where a metal nitride layer is over and in direct contact with the gate insulating layer and a work function metal layer over and in direct contact with the metal nitride layer and the silicon containing metal nucleation layer is over and indirect contact with the work function metal layer along with the other limitations of claim 9. 
Regarding claim 16, none of the prior art teaches, suggests, alone or in combination, a method of forming a semiconductor device comprising a silicon containing metal nucleation 
Citation of Pertinent Prior Art
Fig. 1 of Kitamura et al. (US 2018/0090438) teaches a semiconductor device comprising a silicon and fluorine containing barrier layer (Item 5B) to prevent the diffusion of fluorine atom from a bulk tungsten layer (Item 6) into a remainder of a gate structure (Paragraph 0039). However, Kitamura does not teach where the silicon and fluorine containing barrier layer comprises a silicon content in a range from about 5% to about 20% nor where the silicon and fluorine containing barrier layer has a thickness in a range from about 20 angstroms to about 50 angstroms along with the other limitations of claims 1, 9 and 16.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EKA/
/Eric A. Ward/Primary Examiner, Art Unit 2891